Exhibit 10.1

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of June, 2005, by and between David V. Singer (“Executive”) and
Coca-Cola Bottling Co. Consolidated, a Delaware corporation (“CCBCC”).

 

STATEMENT OF PURPOSE

 

Executive served as Executive Vice President and Chief Financial Officer of
CCBCC for a number of years. Executive resigned from his employment with CCBCC
effective May 11, 2005. CCBCC desires to continue to have the benefit of
Executive’s knowledge and advice in order to ensure an orderly transition of
Executive’s responsibilities. In addition, Executive has acquired extensive
knowledge of CCBCC’s business methods, customers and employees and, for the
additional consideration described herein, the parties desire to restrict the
activities of Executive following his resignation as set forth herein in an
effort to protect CCBCC’s legitimate business interests. The parties’ respective
obligations hereunder are effective as of May 11, 2005 (the “Effective Date”)

 

NOW, THEREFORE, in consideration of the foregoing Statement of Purpose and the
mutual covenants herein contained, CCBCC and Executive agree as follows:

 

1. Consulting Services. During the 24-month period following the Effective Date,
Executive shall provide CCBCC with such consulting services as CCBCC may from
time to time reasonably request in order to ensure the orderly transition of
Executive’s responsibilities to his successor. In providing services hereunder,
the parties acknowledge and agree that (a) Executive shall be available upon
reasonable notice and at reasonable times for periodic telephone consultations
(provided that CCBCC acknowledges that Executive’s duties and responsibilities
hereunder shall not interfere with Executive’s full-time employment with his
successor employer) and (b) Executive shall not be an employee of CCBCC but
shall act in the capacity of independent contractor.

 

2. Consideration. In consideration of Executive’s covenants and agreements
contained herein, CCBCC agrees that all references in Section 5.1(b) of the
Officer Retention Plan of CCBCC (the “ORP”) with respect to the Executive and
his benefits to “50 percent of the Participant’s ORP Accrued Retirement Benefit”
shall be deemed to be references to “100 percent of the Participant’s ORP
Accrued Retirement Benefit.” Executive agrees that he will receive his benefits
as contemplated by and provided for in the ORP in 240 equal monthly
installments.

 

3. Noncompetition and Related Matters.

 

(a) Protection of CCBCC’s Business Interests. Executive agrees that for five
years following the Effective Date, he will not (i) directly or indirectly,
engage in the same or a similar line of business as currently engaged in by
CCBCC or any of its affiliates in any territory in which CCBCC or any of its
affiliates is currently doing business, (ii) directly or indirectly, either for
his own account or for the account of any other person or entity, (A) hire any
employee of CCBCC or any of its affiliates or (B) solicit or attempt to persuade
any employee of CCBCC or any of its affiliates to terminate or alter his or her
relationship with CCBCC or any of its affiliates to any of their detriment or
(iii) persuade, encourage or cause, directly or indirectly, any



--------------------------------------------------------------------------------

supplier or customer of CCBCC or any of its affiliates, including but not
limited to any supplier or customer with whom Executive had material contacts in
the course of his employment with CCBCC, to terminate its relationship with
CCBCC or any of its affiliates or divert any business from CCBCC or any of its
affiliates.

 

(b) Reasonable and Necessary Restrictions. Executive acknowledges that the
restrictions, prohibitions and other provisions of this Section 3 are
reasonable, fair and equitable in scope, term and duration, are necessary to
protect the legitimate business interests of CCBCC, and are a material
inducement to CCBCC to enter into this Agreement. Executive covenants that
Executive will not challenge the enforceability of this Section 3 nor will
Executive raise any equitable defense to its enforcement.

 

(c) Remedies.

 

(i) If Executive breaches any of his obligations under Section 1 or 3 hereof,
Executive will (A) forfeit all future rights to the additional benefits under
the ORP provided to him pursuant to the first sentence of Section 2 (the
“Additional Benefits”) and (B) within 30 days of CCBCC’s written request,
reimburse CCBCC for all such Additional Benefits previously paid to him.

 

(ii) Executive and CCBCC acknowledge that Section 7.2 of the ORP contains
certain provisions relating to forfeiture and other remedies if Executive were
to engage in certain competitive or other activities in the future. Such
provisions are substantially similar to and have the same purpose and intent as
clause (a) above. Executive and CCBCC agree that (A) such Section 7.2 and the
other provisions of the ORP shall govern and apply to all benefits that
Executive is currently entitled to under the ORP other than the Additional
Benefits provided pursuant to Section 2 above (the “Current Benefits”), (B) the
parties’ covenants and agreements contained herein will have no bearing on the
Current Benefits and (C) CCBCC’s remedies under Section 7.2 of the ORP are
ratified, confirmed and in full force and effect with respect to the Current
Benefits should Executive engage in any activities described in Section 7.2 of
the ORP.

 

(d) Operations of Affiliates. Executive agrees that he will refrain from (i)
authorizing any affiliate to perform or (ii) assisting in any manner any
affiliate in performing any activities that would be prohibited by the terms of
this Section 3 if they were performed by Executive.

 

4. Miscellaneous.

 

(a) Employee Benefit Plans of CCBCC. Executive shall be entitled to all of the
rights and benefits afforded to him pursuant to the terms of the employee
benefit plans of CCBCC in which Executive participates as in effect as of the
Effective Date. Except as expressly contemplated herein, this Agreement shall
neither reduce nor enlarge Executive’s rights under the terms of such plans and
shall not change the terms of such plans or the benefits earned by or due to him
thereunder.

 

(b) Disclosure. Executive acknowledges and agrees that (i) CCBCC intends to file
a copy of this Agreement as an exhibit to its filings with the Securities and
Exchange Commission and (ii) he has disclosed the terms and existence of this
Agreement to his successor employer.



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement contains the entire agreement between CCBCC
and Executive with respect to the subject matter hereof, and no amendment,
modification or cancellation hereof shall be effective unless the same is in
writing and executed by the parties hereto (or by their respective duly
authorized representatives).

 

(d) Applicable Law. This Agreement shall be enforced, interpreted and construed
under the laws of the State of North Carolina, notwithstanding any conflict of
laws doctrines of such state or any other jurisdiction to the contrary.

 

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, executors,
administrators, legal representatives, successors and assigns, if any.

 

(f) Captions. The captions and headings set forth in this Agreement are for
convenience of reference only and shall not be construed as a part of this
Agreement.

 

(g) Multiple Originals. This Agreement is executed in multiple originals, each
of which shall be deemed an original hereof.

 

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and seal, and CCBCC has
caused this Agreement to be executed by its duly authorized representative, all
as of the day and year first above written.

 

/s/ David V. Singer

--------------------------------------------------------------------------------

DAVID V. SINGER COCA-COLA BOTTLING CO. CONSOLIDATED By:  

/s/ Henry W. Flint

--------------------------------------------------------------------------------

Name:   Henry W. Flint Title:   Executive Vice President